UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-51384 InterMetro Communications, Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 88-0476779 (State of Incorporation) (IRS Employer Identification No.) 2685 Park Center Drive, Building A, Simi Valley, California 93065 (Address of Principal Executive Offices) (Zip Code) (805) 433-8000 (Registrant’s Telephone Number, (Including Area Code) Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the proceeding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes x No □ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this Chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated file, an accelerated file, a non-accelerated filer, or a smaller reporting company.See the definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer□ Accelerated Filer□ Non-accelerated filer□ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x State the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: As of August 10, 2012 there were 70,262,798 shares outstanding of the registrant’s only class of common stock. Table of Contents TABLE OF CONTENTS Part I. Financial Information Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets at June 30, 2012 (unaudited) and December31, 2011 2 Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2012 and 2011 (unaudited) 3 Condensed Consolidated Statement of Changes in Stockholders’ Deficit for the Six Months Ended June 30, 2012 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2012 and 2011 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 32 Part II. Other Information Item 1. Legal Proceedings 33 Item 1 A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4. Mine Safety Disclosures 33 Item 5. Other Information 33 Item 6. Exhibits 34 Signatures 35 1 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements INTERMETRO COMMUNICATIONS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in Thousands, except par value) June 30, December 31, (unaudited) ASSETS Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $195 and $401 at June 30, 2012 and December 31, 2011, respectively Deposits 47 46 Prepayments and other current assets Total current assets Property and equipment, net Goodwill Other assets 4 4 Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Accounts payable net of dispute reserve of $61 at June 30, 2012 and December 31, 2011 $ $ Accrued expenses Deferred revenues and customer deposits Borrowings under line of credit facilities net of debt discount of $0 and $5 at June 30, 2012 and December 31, 2011, respectively Current portion of note payable to former ATI shareholder 40 30 Current portion of vendor settlements Secured promissory notes, including $875 from related parties net of debt discount of $0 and $4 at June 30, 2012 and December 31, 2011, respectively Liability for warrant put feature Total current liabilities Long-term vendor settlements Long-term portion of note payable to former ATI shareholder Total liabilities Commitments and contingencies (Note 12 ) Stockholders’ Deficit Preferred stock — $0.001 par value; 10,000,000 shares authorized; 25,000 shares issued and outstanding at June 30, 2012 and December 31, 2011 — — Common stock — $0.001 par value; 150,000,000 shares authorized; 70,262,798 and 74,352,728 shares issued and outstanding at June 30, 2012 and December 31, 2011 70 74 Additional paid-in capital Accumulated deficit (42,441 ) (42,437 ) Total stockholders’ deficit (13,099 ) (13,274 ) Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Table of Contents INTERMETRO COMMUNICATIONS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in Thousands, except per share amounts) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Net revenues $ Network costs Gross profit Operating expenses Sales and marketing General and administrative(includes stock-based compensation of $36 and $0 for the three months ended June 30, 2012 and 2011, respectively, and $178 and $0 for the six months ended June 30, 2012 and 2011, respectively) Total operating expenses Operating income Interest expense, net (includes amortization of debt discountof $3 and $4 for the three months ended June 30, 2012 and 2011, respectively and $10 and $86 for the six months ended June 30, 2012 and 2011, respectively) Accounts payable write-off (285 ) (152 ) (293 ) (338 ) Gain on forgiveness of debt — (208 ) (113 ) (1,922 ) Net income (loss) $ $ $
